Fletcher, J.,
delivered the opinion of the court.
We have no difficulty in reaching the conclusion that the chancellor very properly refused to permit-the debtor of the de-, fendant, against whom a decree for alimony pendente lite and counsel fees had been rendered, to be harassed with contempt proceedings. He was an ordinary debtor of the respondent, and to punish as a contempt of court his failure to pay his obligation-would be nothing more nor less than an imprisonment for debt. He occupies an attitude entirely different from the husband, who after proper inquiry was directed to pay alimony and suit money. Because, upon well-settled principles, the husband can be required to defray these charges or suffer the penalty imposed for contempt of court, it does not follow that the court ' may extend this authority over third persons who are so unfortunate as to be indebted to the husband. Authorities dealing with trustees in charge of specific funds, or persons having the-control of specific property, have no application to a mere indebtedness, which can never be treated as a fund under the control of the court. Affirmed.